Cite as 2017 Ark. 160


                   SUPREME COURT OF ARKANSAS.
                                      No.   CR-17-146


                                               Opinion Delivered April 27, 2017
 CHRISTOPHER ALLAN EASON, SR.
                    PETITIONER PRO SE MOTIONS FOR BELATED
                               APPEAL OF SENTENCING ORDER AND
V.                             FOR APPOINTMENT OF COUNSEL
                               [CLARK COUNTY CIRCUIT COURT,
 STATE OF ARKANSAS             NO. 10CR-11-78]
                   RESPONDENT
                               HONORABLE ROBERT E. MCCALLUM,
                               JUDGE

                                               MOTION FOR BELATED APPEAL
                                               DISMISSED; MOTION FOR
                                               APPOINTMENT OF COUNSEL MOOT.


                                     PER CURIAM

       On February 24, 2014, judgment was entered reflecting that petitioner Christopher

 Allan Eason, Sr. had been found guilty by a jury of nine counts of first-degree battery and

 sentenced to 3240 months’ imprisonment. An amended sentencing order was entered on

 February 27, 2014, reflecting the same sentence.       No appeal was taken, and Eason,

 proceeding pro se, now seeks leave to proceed with a belated appeal. He also asks that

 counsel be appointed to represent him on appeal. The motion for belated appeal was filed

 here approximately thirty-six months after the amended sentencing order was entered.

       Belated appeals in criminal cases are governed by Rule 2(e) of the Arkansas Rules of

 Appellate Procedure—Criminal (2016). The Rule provides, in pertinent, part that “no

 motion for belated appeal shall be entertained by the Supreme Court unless application has

 been made to the Supreme Court within eighteen (18) months of the date of entry of
                                   Cite as 2017 Ark. 160

judgment.” Eason first tendered the motion for belated appeal here on September 8, 2015,

but he did not tender the certified partial record necessary to file the motion until February

23, 2017. The eighteen-month period to file a motion for belated appeal in the case ended

on August 27, 2015. Accordingly, Eason did not meet his burden of filing a timely motion

under the Rule.

       This court has consistently held that no motion for belated appeal will be considered

unless application is made within the eighteen-month period allowed by the Rule.

Gunderman v. State, 2014 Ark. 354 (per curiam); Runion v. State, 2011 Ark. 131 (per curiam).

Eason tendered his motion outside the eighteen-month period, but, even if he had tendered

the motion within that period, the tendering of a motion without the certified record

necessary to file it does not equate with the filing of the motion. Hayes v. State, 328 Ark.
95, 940 S.W.2d 886 (1997) (per curiam) (The motion for belated appeal was dismissed

because the motion was tendered within eighteen months of the judgment but could not

be filed until the certified record was also tendered, which was outside the eighteen-month

period.).

       It is incumbent on a petitioner to file a motion for belated appeal in a timely manner

because an untimely motion for belated appeal is subject to dismissal. Gentry v. State, 2010
Ark. 18 (per curiam); Douglas v. State, 2009 Ark. 468 (per curiam); see also Croston v. State,

2012 Ark. 183 (per curiam); Bennett v. State, 362 Ark. 411, 208 S.W.3d 775 (2005) (per

curiam). As Eason failed to file the motion within the period allowed by Rule 2(e), the

motion is dismissed. The motion for appointment of counsel is moot.

       Motion for belated appeal dismissed; motion for appointment of counsel moot.

                                               2